                Case 3:20-cr-00389-DCG Document 164 Filed 12/22/20 Page 1 of 17
                                      UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF TEXAS
                                            EL PASO DIVISION

USA                                                      § Judge: DAVID C GUADERRAMA
                                                         §
vs.                                                      § No: EP:20-CR-00389(1)-DCG
                                                         §
(1) Patrick Wood Crusius                                 §

                                                      ORDER

IT IS ORDERED that the above-entitled case is set for hearing in the United States District Court in El Paso, Texas as
follows:
ARRAIGNMENT:            January 15, 2021 at 8:00 AM
                        before UNITED STATES MAGISTRATE LEON SCHYDLOWER
                        Albert Armendariz, Sr. United States Courthouse,
                        525 Magoffin, El Paso, TX 79901,
                        Magistrate Hearing Room 512, 5th Floor

1ST DOCKET CALL:           Before UNITED STATES DISTRICT JUDGE DAVID C GUADERRAMA
                           February 1, 2021 at 4:00 PM BY ZOOM VIDEO CONFERENCE.
                           A link for the Zoom video conference will be forwarded to you no later than
                           twenty-four hours before the scheduled hearing. Please join the video
                           conference by clicking on the link, from your device, at least 15 minutes prior to
                           the scheduled time of the hearing.

2ND DOCKET CALL:           (If required) March 1, 2021 at 9:30 A.M.

                                                                                              (See Note Regarding the
                                                                                                   Waiver of Personal
TRIAL:                                                                                           Appearance, below.)

OTHER:

ALL ADDRESSEES on this notice (except those for information only) must appear in person unless excused from
appearing by the Court. Defendants entering a plea of "Not Guilty" who wish to waive personal appearance at
arraignment and their attorneys are excused from appearing if the enclosed waiver is executed and signed by both the
defendant and the attorney of record, AND FILED BY 4:30 P.M. ON THE DAY PRECEDING THE SCHEDULED
DAY OF ARRAIGNMENT. Take note that if the arraignment is before a United States Magistrate Judge, only a plea of
"Not Guilty" may be accepted.

WHENEVER DEFENDANTS OR WITNESSES IN CRIMINAL CASES HAVE NEED FOR THE SERVICES OF THE
OFFICIAL COURT INTERPRETER, THE ATTORNEY CONCERNED MUST INFORM THE DISTRICT CLERK
NOT LATER THAN FIVE (5) DAYS BEFORE THE COURT APPEARANCE.

NOTE TO ATTORNEY FOR DEFENDANT: Counsel for the defendant shall notify the defendant of this setting, and if
the defendant is on bond, advise the defendant to be present at this proceeding.

DATE:       22nd day of December, 2020


                                                           ______________________________
                                                           DAVID C. GUADERRAMA
                                                           UNITED STATES DISTRICT JUDGE
               Case 3:20-cr-00389-DCG Document 164 Filed 12/22/20 Page 2 of 17
                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION


USA                                                    §
                                                       §
vs.                                                    § No: EP:20-CR-00389(1)-DCG
                                                       §
(1) Patrick Wood Crusius                               §
                                                       §


                    WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT
                                          AND
                              ENTRY OF PLEA OF NOT GUILTY

       COMES NOW Defendant in the above referenced case who, along with his undersigned attorney,
hereby acknowledges the following:

        1)   Defendant has received a copy of the indictment or information in this case.               Defendant
             understands the nature and substance of the charges contained therein, the maximum penalties
             applicable thereto, and his/her Constitutional Rights, after being advised of all the above by his/her
             attorney.

        2)   Defendant understands he/she has the right to appear personally with his/her attorney before a
             Judge for arraignment in open Court on this accusation. Defendant further understands that,
             absent the present waiver, he/she will be so arraigned in open Court.

        Defendant, having conferred with his/her attorney in this regard, hereby waives personal appearance with
his/her attorney at the arraignment of this case and the reading of the indictment or information, and, by this
instrument, tenders his/her plea of “not guilty”. The defendant understands that the entry by the Court of said
plea for defendant will conclude the arraignment in this case for all purposes.


Date:
                                                                               Defendant



                                                                        Attorney for Defendant

                                                    ORDER

APPROVED by this Court. A plea of “Not Guilty” is entered for defendant effective this date.


Date:
                                                                   United States Magistrate Judge
               Case 3:20-cr-00389-DCG Document 164 Filed 12/22/20 Page 3 of 17



                                WAIVER OF MINIMUM TIME TO TRIAL


        3)   Defendant understands that he/she has a right to minimum period of time to trial so that trial shall
             not commence less than thirty (30) days from the date on which the defendant first appears
             through counsel or expressly waives counsel and elects to proceed pro se. Defendant further
             understands that, absent the present waiver, he/she will not be brought to trial during this thirty
             (30) day period..

        Defendant, having conferred with his/her attorney in this regard , hereby WAIVES the requirement that
trial shall not commence less than thirty (30) days from the date on which the defendant first appears through
counsel or expressly waives counsel and elects to proceed pro se.


Date:
                                                                             Defendant



                                                                       Attorney for Defendant
               Case 3:20-cr-00389-DCG Document 164 Filed 12/22/20 Page 4 of 17
                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION

      USA                                                  §
                                                           §
      vs.                                                  §      NO: EP:20-CR-00389(1)-DCG
                                                           §
      (1) Patrick Wood Crusius                             §

                     DEFENDANT’S MOTION FOR ADMINISTRATIVE SETTING
                          IN LIEU OF APPEARANCE AT DOCKET CALL

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

        Comes now, undersigned counsel for the Defendant, (1) Patrick Wood Crusius, on this day and
respectfully moves the Court to grant Counsel leave to enter this appearance administratively and in lieu of
appearing at the Docket Call scheduled for Monday, February 1, 2021 at 4:00 PM, and in support of said Motion
shows the Court as follows:

        1.     Counsel, having previously requested or obtained                     Continuances,
               moves for Continuance of the Docket Call because of the need for investigation,
               plea negotiations, and/or preparation of the defense due to complex discovery
               issues in the case. Counsel further avers that the interest of justice outweighs the
               interest of the Defendant and the public in a speedy trial and agree that the timing
               from the scheduled docket calls through the next docket call, is excludable time
               within the meaning of the Speedy Trial Act, 18 U.S.C. §§3161 et seq.

        2.     The Defendant moves to have the above styled and numbered cause set for a Plea
               Hearing and states that said Plea Hearing may be referred to the United States
               Magistrate. The Defendant requests the plea be set ____ ASAP, in ____ 2 weeks,
               in ____ 3 weeks. (The Plea Hearing date may NOT be scheduled after the
               Court’s next regularly scheduled Docket Call date.)

        3.     The Defendant moves to have the above styled and numbered cause set for a Plea
               and Sentencing Hearing before this Court. The Defendant understands it can
               only be sentenced at the time of the Plea if Defendant obtains that approval from
               the United States Probation Office to have a Pre-Sentence Investigation Report
               prepared for that date. The Defendant accepts the responsibility to resolve
               that approval and sentencing issue with the United States Probation Office.
               The Defendant requests the plea be set ____ ASAP, in ____ 2 weeks, in ____ 3
               weeks.

        4.     The Defendant announces "Ready for Trial" and moves to have the above styled
               and numbered cause set for a Trial on the merits at the Court's convenience.

5.     This Motion is filed not later than two (2) business days prior to the scheduled Docket Call.
              Case 3:20-cr-00389-DCG Document 164 Filed 12/22/20 Page 5 of 17



                                   Respectully submitted,

                                                                     (signature)


                                                                     (typed or printed name)
                                   Defense Counsel for


                                                                     (typed or printed name)
                                   Defendant




                                     CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the above Motion was served upon opposing counsel, UNITED
STATES ATTORNEY’S OFFICE by facsimile or electronically filed with the Clerk of the Court using the
CM/ECF System which will transmit notification of such filing to the following CM/ECF participant, in
accordance with the Federal Rules of Criminal Procedure on the _______ day of _________________,
20_____.



                                   Defense Attorney
             Case 3:20-cr-00389-DCG Document 164 Filed 12/22/20 Page 6 of 17


                       COURT INSTRUCTIONS REGARDING DOCKET CALL
                                HON. DAVID C. GUADERRAMA

1.   Defense counsel will be allowed to file the corresponding Motion for Administrative Setting in Lieu of
     Appearance at Docket Call (thereinafter “Motion”) if the circumstances of the particular case meet the
     requirements of the Motion. ABSOLUTELY NO ALTERATIONS MAY BE MADE TO THE FORM
     MOTION. If the particular circumstances of the case do not meet the requirements of the Motion, or if you
     have a doubt thereof, you should attend the Docket Call and discuss the matter with the Court on the record.

2.   Those attorneys who have neither sought nor obtained a continuance on one or more prior occasions and who
     wish to request a continuance may do so by completing and filing the Motion and marking an “X” in the first
     space. Attorneys who have previously obtained one or more continuances MUST attend Docket Call if a
     subsequent continuance will be requested, regardless of the reason, but need not attend Docket Call if a plea
     or trial is requested.

3.   Those attorneys who wish to request that the Court set a case for a plea hearing or trial (whether or not a
     continuance has previously been requested on one or more occasions) may also complete and file the Motion and
     mark an “X” in the appropriate space. Attorneys may not request that the Plea Hearing be scheduled after the
     Docket Call following the Docket Call to which the filed Motion applies. Trials will be set within the Speedy
     Trial deadline unless the defendant has executed a Waiver of Speedy Trial.

4.   You may attend Docket Call even if you are eligible to file the Motion. You are never precluded from attending
     the Docket Call.

5.   The corresponding Motion MUST be filed no later than two (2) business days (exclusive of federal holidays)
     prior to the scheduled Docket Call.

6.   Any Motion filed pursuant to these instructions requires only the signature of the defense attorney, but service of
     the Motion upon the United States Attorney is required.

7.   File a single Motion for each case. DO NOT file a single Motion with more than one cause number. If you are
     scheduled to appear at Docket Call on several cases and are eligible to file Motion in each case, you MUST file
     one Motion per case.

8.   Questions about this process may be directed by attorneys to the Courtroom Deputy at (915) 834-0509.
            Case 3:20-cr-00389-DCG Document 164 Filed 12/22/20 Page 7 of 17




                      UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                               EL PASO DIVISION


UNITED STATES OF AMERICA                      §
Plaintiff                                     §
                                              §
VS                                            §   No: EP:20-CR-00389(1)-DCG
                                              §
(1) Patrick Wood Crusius                      §
Defendant                                     §

             STANDING DISCOVERY, PRETRIAL AND TRIAL ORDER

      Pursuant to Rule 5(f) of the Federal Rules of Criminal Procedure, as amended
by the Due Process Protections Act, Pub. L. No. 116 182, 134 Stat. 894 (Oct. 21,
2020), the Court hereby kindly reminds the United States of America (the
Government) of its obligation to comply with its disclosure obligations under Brady
v. Maryland, 373 U.S. 83 (1963), its progeny, and the Federal Rules of Criminal
Procedure. See Brady, 373 U.S. at 87 (holding that due process requires government
disclosure of “evidence [that] is material either to guilt or to punishment”).

       By law, the Government has a continuing obligation to disclose any
exculpatory evidence to the Defendant and to learn of any such evidence known to
others acting on the Government’s behalf, including law enforcement. See Kyles v.
Whitley, 514 U.S. 419, 437-38 (1995). The Government’s disclosure obligations apply
even when the Defendant has not requested any exculpatory evidence from the
Government. See United States v. Agurs, 427 U.S. 97, 107 (1976). These obligations
to provide exculpatory evidence in a timely manner are not diminished by the fact
that such evidence also constitutes evidence that must be produced later pursuant
to the Jencks Act, 18 U.S.C. § 3500, or by the fact that such evidence need not be
produced according to Rule 16. See United States v. Campagnuolo, 592 F.2d 852,
860–62 (5th Cir.1979); see also Advisory Committee Note to Fed. R. Crim. P. 16
(1974) (“The rule is intended to prescribe the minimum amount of discovery to which
the parties are entitled.”). If the Government identifies any evidence which it believes
to be exculpatory or favorable to the Defendant but not material, the Government
shall submit such information to the Court for in camera review.

       The Court also reminds the Government of the possible consequences of
violating any of its disclosure obligations, which may include, but are not necessarily
limited to, the delay of trial or other proceedings, the exclusion of evidence, the
giving of adverse jury instructions, the grant of new trial, the dismissal of an action,
or a finding of contempt.
            Case 3:20-cr-00389-DCG Document 164 Filed 12/22/20 Page 8 of 17




      Further, in an effort to efficiently manage the Court’s crowded docket, and in
order to expedite discovery and bring about full readiness for trial within the
meaning of the Speedy Trial Act, 18 U.S.C. §§ 3161, et seq., the following orders are
entered:

    IT IS HEREBY ORDERED that the parties confer and accomplish the following
WITHIN the time periods set out below in Paragraphs I–IX.

     I.   NO LATER THAN FOURTEEN DAYS FROM THE ENTRY OF THIS ORDER

A.        The United States of America (the Government) shall permit the Defendant to
          inspect and copy the following items or copies thereof, or supply copies
          thereof which are within the possession, custody or control of the Government,
          the existence of which is known, or by the exercise of diligence may become
          known to the Government:

          (1)    The substance of any oral statement made by the Defendant before or
                 after his or her arrest in response to interrogation by a person then
                 known to be a Government agent which the Government intends to
                 offer into evidence at trial. See Fed. R. Crim. P. 16(a)(1)(A).
          (2)    Any written or recorded statements made by the Defendant. See Fed. R.
                 Crim. P. 16(a)(1)(B).
          (3)    The Defendant’s Federal Bureau of Investigation arrest record to
                 include all prior felony convictions and misdemeanor convictions
                 involving moral turpitude which the Government intends to use for
                 impeachment of the Defendant at trial. See Fed. R. Crim. P. 16(a)(1)(D).
          (4)    The Federal Bureau of Investigation arrest record of any Government
                 witness, which shall include all prior felony convictions and
                 misdemeanor convictions of moral turpitude, and all arrests and
                 charging instruments of a Government witness which were in existence
                 or occurred at or after the time of the alleged offense in this case or any
                 other part of the criminal record of a Government witness which may
                 show bias of the witness or motive as to why the witness would testify
                 in the manner testified to at trial. See Davis v. Alaska, 415 U.S. 308
                 (1974).
          (5)    Books, papers, documents, photographs, tangible objects, buildings or
                 places which the Government intends to use as evidence at trial in its
                 case-in-chief, or which were obtained from or belong to the Defendant.
                 See Fed. R. Crim. P. 16(a)(1)(E).
          (6)    Results of reports of physical or mental examination and of scientific
                 tests or experiments made in connection with this case. See Fed. R.
                 Crim. P. 16(a)(1)(F).
           Case 3:20-cr-00389-DCG Document 164 Filed 12/22/20 Page 9 of 17




     (7)         A written summary, describing the witness’s opinions, the bases and
                 reasons for those opinions, and the witness’s qualifications, of the
                 testimony of any expert witness that the Government intends to use at
                 trial in its case-in-chief and any facts or data upon which any such
                 expert’s opinion testimony is based. See Fed. R. Crim. P. 16(a)(1)(G);
                 Fed. R. Evid. 705.

B.   The Defendant shall permit the Government to inspect and copy the following
     items or copies thereof, or supply copies thereof which are within the
     possession, custody or control of the Defendant the existence of which is
     known or by the exercise of diligence may become known to the Defendant:

     (1)         Books, papers, documents, photographs, or tangible objects which the
                 Defendant intends to use as evidence in its case-in-chief at trial. See
                 Fed. R. Crim. P. 16(b)(1)(A).
     (2)         Results of reports of physical or mental examinations, and of scientific
                 tests or experiments, made in connection with this case, which the
                 Defendant intends to use as evidence in its case-in-chief at trial or
                 which were prepared by a defense witness who will testify concerning
                 the contents thereof. See Fed. R. Crim. P. 16(b)(1)(B).
     (3)         A written summary (describing the witness’s opinions, the bases and
                 reasons for those opinions, and the witness’s qualifications) of the
                 testimony of any expert witness that the Defendant intends to use at
                 trial and any facts or data upon which any such expert’s opinion
                 testimony is based. See Fed. R. Crim. P. 16(b)(1)(C); Fed. R. Evid. 705.

C.   If the Defendant intends to rely upon the defense of insanity at the time of the
     alleged crime or intends to introduce expert testimony relating to a mental
     disease, defect or other condition bearing on the issue of whether he or she
     had the mental state required for the offense charged, he or she shall give
     written notice to the Government. See Fed. R. Crim. P. 12.2(a).

D.   If the Defendant intends to assert a Public Authority Defense, he or she must
     give notice to the Government. See Fed. R. Crim. P. 12.3.

           II.     NO LATER THAN TWENTY-ONE DAYS PRIOR TO TRIAL

A.   If the Government intends to offer evidence that the Defendant, in a sexual
     assault case, committed any extraneous sexual assault it must disclose its
     intent to the Defendant and include a summary of the expected testimony. See
     Fed. R. Evid. 413(a)-(b).
       Case 3:20-cr-00389-DCG Document 164 Filed 12/22/20 Page 10 of 17




B.   If the Government intends to offer evidence that the Defendant, in a child
     molestation case, committed any extraneous child molestation it must disclose
     its intent to the Defendant and include a summary of the expected testimony.
     See Fed. R. Evid. 414(a)-(b).

C.   The Government shall reveal to the Defendant and permit inspection and
     copying of all information and materials known to the Government which may
     be favorable to the Defendant on the issues of guilt or punishment within the
     scope of Brady v. Maryland, 373 U.S. 83 (1963), or which tends to impeach the
     Government witnesses.

D.   The Government shall state whether the Defendant was the subject of any
     electronic surveillance and if so, shall furnish to the Defendant for inspection
     and copying any recordings or videotapes thereof which may be offered into
     evidence at trial. (18 USC § 2518(9))

E.   The Government shall disclose to the Defendant the existence and substance
     of any payments or promises of immunity, leniency, or preferential treatment
     made to prospective Government witnesses within the scope of Giglio v. United
     States, 405 U.S. 150 (1972) and Napue v. Illinois, 360 U.S. 264 (1959).

F.   The Government shall provide written notice of its intent to use at trial
     evidence of any crimes, wrongs, or other acts to include the general nature of
     any such evidence, the date and location of the occurrence, the name of the
     alleged victim and the court and cause number if any. See Fed. R. Evid. 404(b).

G.   The proponent of any prior conviction used for impeachment, where more than
     10 years have passed from the date of conviction or release from confinement
     for such conviction, must give written notice to the adverse party of its
     intention to use such conviction. See Fed. R. Evid. 609(b)(2).

H.   The proponent of any “Residual Hearsay” must give the adverse party notice of
     its intention to offer hearsay that is not covered by any other exception and
     meets the requirements of the Residual Hearsay Exception. See Fed. R. Evid.
     807(b).

I.   A party, by Motion, shall give notice of its intent to offer evidence of the
     victim’s sexual behavior. See Fed. R. Evid. 412.

     III.   NO LATER THAN 15 DAYS PRIOR TO TRIAL-NOTICE OF PLEA

      Defense counsel must notify the Court’s deputy clerk of the Defendant’s
        Case 3:20-cr-00389-DCG Document 164 Filed 12/22/20 Page 11 of 17




intention to plead guilty. At that time, defense attorneys must also secure a
setting for a plea hearing. Upon securing a plea hearing, remaining obligations
under this order will be suspended. Defendants who fail to comply with this
requirement may not receive adjustments to their sentencing guidelines based on
acceptance of responsibility or be granted a continuance. Moreover, the Court may
not recognize any plea agreements into which the parties enter after the deadline.
Instead, Defendants may be required to plead guilty to all counts of the indictment
or proceed to trial. See United States v. Ellis, 547 F.2d 863 (5th Cir. 1977). The
failure to prepare for trial because counsel believed the case would plea will not be
adequate grounds for a continuance.

               IV.    NO LATER THAN 14 DAYS PRIOR TO TRIAL

A.     Joint Proposed Jury Charge
      Parties shall meet and confer and file a joint proposed jury charge and verdict
      forms consistent with the guidelines in this section. Upon filing, the parties
      shall promptly email the Microsoft Word file, containing the joint proposed jury
      charge as filed, to David_Guaderrama@txwd.uscourts.gov. (the email’s subject
      line must include the case number and the text “Joint Proposed Jury Charge”).
      The parties shall submit the full text and cite to specific sections of the Fifth
      Circuit Pattern Jury Charge (meaning the corresponding section number, e.g.,
      1.04) as well as the full text and citation to any non-Fifth Circuit Pattern Jury
      Charge section that the parties propose that the Court consider. If the parties
      disagree on a specific charge, each party shall provide the full text of their
      respective proposed charge, denoting the parties’ name and highlighting those
      portions of the charge about which the parties disagree. If a specific charge is
      proposed by only one party, that party shall provide the full text of the
      proposed charge, denoting its name, and the other party shall include the
      nature of its objection, if any, to the proposed charge.

B.    Proposed Voir Dire Questions and Case Summary
      The parties shall submit a list of questions each party desires the Court to ask
      the prospective jurors during voir dire. In addition, the parties shall jointly
      submit a short summary of the case to be read by the Court to the panel to
      determine if anyone has heard anything about the case. After the Court
      concludes questioning the prospective jurors, each party will be allotted ten
      (10) minutes to ask any additional questions.

C.    Joint Admissibility of Exhibits
      A joint exhibit list shall be filed. The Court orders that the parties confer and
      discuss the admissibility of their exhibits. The joint exhibit list shall identify
      any objections to the exhibits designated by the other party as well as identify
      the exhibits that the parties agree upon. Any exhibits that are not jointly
         Case 3:20-cr-00389-DCG Document 164 Filed 12/22/20 Page 12 of 17




       agreed upon by the parties will be addressed at the pretrial conference.

D.     Joint Motion in Limine
       The parties will submit a joint motion in limine but only after the parties confer
       and discuss the parties’ individual motion(s), if any. The joint motion in limine
       shall identify the items that are jointly agreed upon by the parties and the
       items that are objected to or not agreed upon by the parties, along with any
       corresponding objections. Any items therein that are not jointly agreed upon
       by the parties will be addressed at the pretrial conference.

E.     Asset Forfeiture
       If the Government’s indictment or information contains notice to the
       Defendant that the government will seek the forfeiture of property as part of
       any sentence, each party must notify the Court if that party wishes that the
       jury be retained to determine the forfeitability of specific property. In the event
       either party elects to submit the issue of forfeitability to the jury, the parties
       must submit a joint proposed jury charge on forfeiture that is compliant with
       the instructions set forth in Paragraph A of this section and a joint proposed
       special verdict form. If neither party requests that the jury be retained to
       determine the issue of forfeitability, the parties must indicate to the Court if
       the forfeiture action is contested and a hearing is desired. If a hearing on the
       issue of forfeitability is desired, the Court will set the matter for a hearing to be
       held immediately after a verdict or finding of guilt.

F.     Other Filings
       Parties shall file any matters of evidentiary concern and identify and brief any
       unusual evidentiary or non-evidentiary issues that may arise in the trial of this
       case. Parties shall confer before filing any of these matters. The Government
       and Defense counsel shall submit for the Court’s in-camera review any
       designated documents or materials.

                   V.    NO LATER THAN 10 DAYS PRIOR TO TRIAL

       This case is set for a Final Judge’s Conference where any pending matters or
issues, including Lafler-Frye plea disclosures, will be addressed by the Court on the
record.

             VI.        NO LATER THAN THREE DAYS PRIOR TO TRIAL

      Any need for an interpreter, for a defendant or a witness for the defense,
should be communicated to Courtroom Deputy Greg Dueñas, (915) 834-0509, no
later than three (3) days prior to the court setting wherein the interpreter will be
        Case 3:20-cr-00389-DCG Document 164 Filed 12/22/20 Page 13 of 17




required.

                         VII.    ON THE DAY OF TRIAL

A.    Photographs of Witnesses
      Parties shall prepare digital photographs of the witnesses who are involved in
      the trial. When the Court introduces counsel to the jury panel, counsel will
      then display the photographs to the jury panel.          The purpose of the
      photographs is “to put a face to the name.” In other words, it provides an
      opportunity to inquire as to whether any of the jurors know or recognize any of
      the witnesses who are involved in the present case. The photographs do not
      need to be electronically submitted, but they must be accessible to counsel at
      the time of jury selection. If either side wishes to avoid presenting the
      photograph of a witness to the jury panel, counsel must have the witness in
      the courtroom at the time the Court calls for the introduction of witnesses,
      otherwise the introduction will be by photograph.

B.    Examination of Witnesses
      The Court reminds counsel that witnesses are to be addressed only with
      questions. Counsel should refrain from engaging in any prefatory discussions
      introducing themselves to the witness, instructing the witness how to respond
      to questions the witness does not understand, or explaining how the
      examination will proceed. Should a witness become uncooperative or refuse to
      appropriately answer a question, the Court will, upon request of counsel,
      admonish the witness. Any such admonishment, however, should come
      exclusively from the Court and not from counsel.

C.    Witness’s Grand Jury Testimony
      If the Government intends to call a witness, who testified before a Grand Jury
      in this or a related case, the Government shall have prepared a transcript of
      such witness’s Grand Jury testimony and provide it to defense counsel at the
      conclusion of the witness’s trial testimony. See Fed. R. Crim. 6, 16(a)(3); 18
      U.S.C. § 3500(e)(3).

D.    Exhibits
      Exhibits should be presented using the courtroom evidence presentation
      equipment by means of the document camera in the courtroom and/or your
      personal laptop computer. The Court uses the software application known as
      JERS (Jury Evidence Recording System) in the courtroom. This application
      works in conjunction with the courtroom evidence presentation equipment by
      allowing the Court to capture and release to the jury admitted evidence that is
      presented by attorneys during a jury trial. Upon completion of evidence
      presentation by the parties, the Court will release the admitted exhibits to the
        Case 3:20-cr-00389-DCG Document 164 Filed 12/22/20 Page 14 of 17




      jurors in the jury deliberation room where they can view the admitted exhibits
      using a touch screen monitor.           Counsel should submit all exhibits
      electronically, by thumb drive, CD, email, or other electronic media, prior to
      the start of jury selection. Please refer to the attached JERS Exhibit
      Submission Requirements document as a reference on how your exhibit files
      should be formatted to allow for an electronic batch import of these exhibits.

E.    Individuals Allowed at Counsel Table
      Only counsel involved in the case, all named parties, and one representative
      employee of a legal entity named as a party will be allowed beyond the bar at
      counsel tables. Any other members of the legal team, who are not subject to
      “The Rule”, will be required to sit in the gallery behind the bar and allowed into
      the bar area only as required and by prior authorization of the Court.

                       VIII.   SENTENCE AND DETENTION

      Defense counsel should prepare his or her client for immediate surrender
into the custody of the United States Marshal, as required by 18 U.S.C. §
3143(a)(2), at the time of the entry of a finding of guilt in any case described in 18
U.S.C. § 3142(f)(1)(A), (B), or (C). See United States v. Posada, 109 F.Supp.3d 911
(W.D.Tex. 2015).

           IX.    CONTINUING DUTY TO COMPLY WITH THIS ORDER

       IT IS FINALLY ORDERED that it shall be the continuing duty of counsel
for both sides to reveal to opposing counsel all newly discovered information or
other material within the scope of this Standing Order, see Fed. R. Crim. P. 16(c),
and that:

A.    The Court may at any time, upon motion properly filed or on its own motion,
      order that the discovery or inspection provided for by this Standing Order be
      denied, restricted or deferred, or make such other order as is appropriate. The
      Court expects, however, that counsel for both sides shall make every good faith
      effort to comply with the letter and the spirit of this Standing Order. See Fed.
      R. Crim. P. 16(d)(1).

B.    All motions concerning matters not covered by this Standing Order must be
      filed within fourteen days of arraignment or waiver of arraignment. See Fed. R.
      Crim. P. 12(c)(1); Local Rule CR-12.

C.    Counsel shall immediately notify the Court in writing of the reasons for failure
      to comply with this Standing Order at such time as the failure occurs.
      FAILURE TO COMPLY WITH ALL THE TERMS OF THIS ORDER MAY
  Case 3:20-cr-00389-DCG Document 164 Filed 12/22/20 Page 15 of 17




 RESULT IN THOSE MATERIALS NOT DISCLOSED AS SET FORTH ABOVE
 BEING PRESUMED INADMISSIBLE. FAILURE TO COMPLY MAY ALSO
 RESULT IN DISMISSAL OF THE CASE. See Fed. R. Crim. P. 16(d)(2).




Signed this the 22nd day of December, 2020.




                           ______________________________
                           DAVID C. GUADERRAMA
                           UNITED STATES DISTRICT JUDGE
Case 3:20-cr-00389-DCG Document 164 Filed 12/22/20 Page 16 of 17
Case 3:20-cr-00389-DCG Document 164 Filed 12/22/20 Page 17 of 17
